DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7, 9-11 and 13-23 are pending.  Claims 11, 13-16, 21 and 22 are subject to examination in this Office action.  Claims 1, 3-7, 9-10, 17-20 and 23 are withdrawn (non-elected).  Claims 2, 8 and 12 have been canceled.

Drawings
The replacement drawings received on 27 August 2021 appear to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 13-16, 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 11 (approx. line 5), the term “the insulating layer” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Alderman (U.S. Patent No. 5,770,295), in view of Sawafta (U.S. Patent Application Publication No. 2015/0056404).
Regarding independent claim 11, as best understood, Alderman describes an insulated panel (10) comprising: 
an insulation layer (18);

Alderman does not appear to expressly describe a film disposed on at least one surface of the porous material capable of functioning as claimed.  As evidenced by Sawafta, it was old and well-known in the art to utilize a film (i.e., a multilayer film) disposed on at least one surface of a porous material capable of functioning as claimed (¶ [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a film disposed on at least one surface of the porous material to provide a seal therewith.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Alderman as modified by Sawafta results in the claimed invention.

Regarding claim 13, Alderman describes a second insulation layer (19), wherein the porous material is disposed between the insulation layer and the second insulation layer (col. 9, ll. 29-36).

Regarding claim 15, the porous material of Alderman encompasses the recited materials (col. 9, ll. 29-36).

Regarding claim 16, the phase change material of Alderman encompasses the recited materials (col. 9, ll. 13-19).



Claims 11, 13, 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Medina (U.S. Patent Application Publication No. 2005/0055982), in view of Sawafta (U.S. Patent Application Publication No. 2015/0056404).
Regarding independent claim 11, as best understood, Medina describes an insulated panel comprising: 
an insulation layer (20);
a composite insulation material (30) disposed on at least one surface of the insulation layer, wherein the composite insulation material comprises a phase change material (40), wherein the insulating layer comprises a porous material, wherein the porous material comprises a plurality of pores (defined by 45), and wherein at least a portion of the phase change material is disposed in the plurality of pores (¶ [0029]).
Medina does not appear to expressly describe a film disposed on at least one surface of the porous material capable of functioning as claimed.  As evidenced by Sawafta, it was old and well-known in the art to utilize a film (i.e., a multilayer film) disposed on at least one surface of a porous material capable of functioning as claimed (¶ [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a film disposed on at least one surface of the porous material to provide a seal therewith.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Medina as modified by Sawafta results in the claimed invention.

Regarding claim 13, Medina describes a second insulation layer (22), wherein the porous material is disposed between the insulation layer and the second insulation layer (Fig. 2).

Regarding claim 15, the porous material of Medina encompasses the recited materials (¶ [0023]).

Regarding claim 16, the phase change material of Medina encompasses the recited materials (¶¶ [0027], [0028]).

Regarding claims 21 and 22, as best understood, Medina as modified by Sawafta results in the phase change material being mixed with a binder, the binder encompassing the recited materials (see e.g., Medina Fig. 2).

Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Alderman/Sawafta or Medina/Sawafta as applied above, and further in view of Hwang (U.S. Patent Application Publication No. 2016/1369936).
The applied prior art does not appear to expressly describe that the insulated panel is configured to be used as insulation for a refrigerated compartment.  As evidenced by Hwang, it was old and well-known in the art to utilize such an insulated panel as insulation for a refrigerated compartment (see e.g., ¶¶ [0028], [0059]).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the insulated panel as insulation for a refrigerated compartment to provide a means to store food as desired.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Response to Arguments
Applicant’s arguments filed on 27 August 2021 have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635